At the Millennium Summit 
in 2000, an unprecedented number of world leaders 
came together and committed themselves to an 
ambitious global agenda for the years ahead. This 
agenda was further reinforced at the 2005 World 
Summit, where we also adopted the far-reaching 
principle of responsibility to protect. 
 By the very nature of the commitments from the 
Millennium Declaration and the World Summit, it was 
globally recognized that there can be no development 
without security and human rights   and vice versa. 
We owe it to ourselves and to the world community to 
take stock of our progress. How well, then, have we 
met this challenge so far? 
 At the institutional level, there can be no question 
that important progress has been achieved, as 
witnessed by the establishment of the Central 
Emergency Response Fund, the Peacebuilding 
Commission and the Human Rights Council. But 
institution-building alone will not do. We need to show 
the necessary resolve to make these new institutions 
effective instruments in the service of the global 
community. We have achieved little if we do not 
endeavour to ensure that they fulfil their stated 
purposes and that they realize their true potential. Our 
challenge now is to address the substantive issues and 
to do so in earnest. 
As we cross the halfway mark towards 2015, 
substantial progress has been made at the global level 
towards achieving the Millennium Development Goals 
(MDGs). The results achieved through market-oriented 
economic reform in Asia and Latin America over the 
past decade prove that eradication of poverty is not an 
elusive, unattainable goal. 
 But, again, there is no room for complacency. A 
substantial increase in efforts is still needed, especially 
if sub-Saharan Africa is to meet the Millennium 
Development Goals by 2015. The facts are quite 
simple. If progress in Africa is not accelerated, we will 
not live up to our responsibility. Denmark believes that 
the time has come to arrange a United Nations summit 
focusing on the progress towards the Millennium 
Development Goals and on financing for development. 
 Africa remains at the heart of Danish 
development assistance. The Danish Government 
firmly believes that development assistance to Africa 
should increase. We need to live up to the promise to 
double aid for Africa by 2010. Denmark is keeping its 
part of the bargain. We are committed to providing 0.8 
per cent of our national income in development 
assistance. Two thirds of our bilateral assistance will 
go to the African continent. 
 But clearly, development assistance alone is not 
enough. Trade and good governance is key to 
development. There is no substitute for national 
ownership and for national commitment to good 
governance or for transparent and liberal trade and 
investment regimes that allow developing countries to 
benefit from globalization. 
 It is a key goal for the Danish Government to 
promote good governance, democracy and human 
rights with no impunity for crimes against humanity 
and we will do this through an active foreign policy. 
Denmark will seriously do its best to contribute to a 
more effective United Nations and to assist countries 
that have a strong commitment to development but lack 
the necessary resources. 
 Climate change has undoubtedly become one of 
the most urgent global challenges of our times, one 
that, by its very definition, must be dealt with on a 
truly global level. Climate change will affect the 
poorest and the weakest the most. And countries will 
have a very different capacity to act. Therefore, we 
have to base our joint efforts on the notion of common 
but differentiated responsibilities. 
 Denmark is pleased to host the fifteenth 
Conference of the Parties to the Convention on Climate 
Change, to be held in December 2009. We have already 
commenced the preparations for the conference. Our 
ambitions are high. We must reach consensus on an 
effective and multilateral post-Kyoto agreement. The 
Climate Change Conference in Copenhagen is the last 
call if the agreement is to enter into force by 2012. 
 We commend the Secretary-General for his 
leadership on this issue. In our view, an inclusive 
United Nations-based multilateral approach is crucial if 
we are to bring all parties together in responding to the 
global climate challenge. 
 The High-level Event on Climate Change held 
here in New York last week was an illustration of this 
commitment. I want to echo two essential points made 
at the High-level Event that were also taken up by the 
Secretary-General in his conclusions. First, I would 
note that the Conference of the Parties to take place in 
Bali next December represents a crucial cut-off date. If 
we are serious about fighting climate change, the 
thirteenth Conference of the Parties to the Convention 
on Climate Change in Bali must define a clear 
timetable for negotiations towards a comprehensive 
post-2012 framework. Secondly, I would note that the 
United Nations Framework Convention on Climate 
Change (UNFCCC) remains the only legitimate 
framework for truly global negotiations on climate 
change. It is within the UNFCCC that an ambitious 
agreement must be reached to reduce global emissions 
and to counter climate change. 
 Another major global challenge to which 
Denmark attaches great importance is to obtain equal 
opportunities for women. Here, we also see a crucial 
role for an effective United Nations where gender 
equality is dealt with in a strengthened and systematic 
way, especially at the country level. In our view, no 
one should be excluded from contributing to peace, 
freedom and development. It is, therefore, of 
paramount importance   as a judicial, moral and 
ethical responsibility   that women everywhere have 
the same opportunities as men. In the fight against 
poverty, it is an absolute necessity. Women must have 
equal rights as well as full access to employment, land 
and financial resources. Only then can development 
assistance realize its true potential and poverty be 
alleviated. 
 Donors must actively support partner countries in 
achieving gender equality. In the coming years, 
Denmark will have a strong focus on women and their 
role in development and conflict resolution   setting 
goals, earmarking funds and monitoring progress to 
ensure that policies create results.  
 Making a difference in that respect will require 
leadership from all parties. Without addressing the role 
of women, we will never manage to halve extreme 
poverty by 2015. And our efforts to support the rights 
and empowerment of women must be complemented 
by a targeted effort to promote sexual and reproductive 
health and rights. 
 As we stand here today, we face more global 
challenges than ever before. The world faces many 
unresolved conflicts, not least in Africa. We need to 
stay focused and to enhance the Organization’s 
capacity in conflict prevention, conflict management 
and peacebuilding. 
 A strong United Nations is required to cope with 
the global challenges of today and tomorrow. Only a 
strong and effective United Nations can show the 
necessary political leadership with regard to 
development, humanitarian crisis and conflicts. 
 In the Sudan, we have an obligation to help the 
people of Darfur achieve peace through the restoration 
of stability. The killings, violence and atrocities must 
end. This has taken far too long. There is now finally 
some progress in the attempts to find a solution to the 
conflict in Darfur, and we have a responsibility to 
ensure that it is implemented. Denmark actively 
supports the African Union-United Nations Hybrid 
Operation in Darfur as well as the resumed political 
process. It raises real hope for improvement in the 
deplorable situation on the ground and in the prospects 
for a long-term political solution. As part of this 
process, we must implement the arrest warrants of the 
International Criminal Court and bring perpetrators of 
crime to justice. 
 Afghanistan must be one of the top priorities of 
the international community and of the United Nations. 
It is important to maintain broad consensus among all 
international partners regarding the need to carry 
through what we have started. To that end, we need the 
United Nations to play a stronger role in Afghanistan. 
A coordinated engagement   civilian as well as 
military   is a precondition for success. The United 
Nations Assistance Mission in Afghanistan (UNAMA) 
must use its full potential to coordinate the 
international efforts and as a counterpart to the 
Afghans. And UNAMA should be present in each and 
every province, including in the south. 
 In Kosovo, only a solution to the final-status 
issue will ensure stability and prosperity in the region. 
We share the opinion of the Secretary-General that the 
status quo is not sustainable. We hope for results in the 
new negotiations. As stated by the presidency of the 
European Union (EU), the EU will live up to its 
particular responsibility and participate actively in the 
collective effort to bring the parties closer together. 
The goal is to obtain a comprehensive political solution 
that will lead to a democratic and multi-ethnic Kosovo. 
 We also believe that the United Nations continues 
to be an international focal point for our common 
efforts in the fight against terrorism. Last year’s 
adoption by the General Assembly of the United 
Nations Global Counter-Terrorism Strategy was of 
crucial importance. It underlined the firm commitment 
of the international community to stand united against 
those who wish to threaten international peace and 
security. The next step should be to finalize the 
negotiations on a draft comprehensive convention on 
international terrorism. That would send another strong 
political signal of our unity. Adoption of the 
convention would be a worthy achievement of the 
sixty-second session of the General Assembly. 
 Finally, let me say a few words on United Nations 
reform and the institutional challenge for the 
Organization. The starting point is clear: to ensure the 
necessary reforms of the United Nations, there is no 
substitute for strong political will on the part of 
individual Member States. 
 Reforms of United Nations operational activities 
are taking shape. However, much work remains to be 
done if the recommendations of the High-level Panel 
are to be followed and if the United Nations is truly to 
deliver as one. It is of paramount importance to make 
the United Nations more focused and effective at the 
country level. Experiences from the pilot countries are 
encouraging and should inspire further action. 
 The Organization’s governance structures also 
require further reform. The General Assembly should 
keep its focus on decision-making regarding important 
matters and leave detailed management to managers. 
The Security Council would benefit from reform that 
makes it more representative. Denmark is therefore 
encouraged by the new momentum in discussions on 
Security Council reform. 
 But, first and foremost, strengthening the United 
Nations requires an understanding that the United 
Nations cannot do everything for everyone at the same 
time. We need to agree on a common vision and on 
priorities for the Organization. We need to take a step 
back from the day-to-day agenda and focus on the role 
that a strong United Nations could play in the future   
which points towards strengthening the United Nations 
in relation to three of its unique features.  
 The first feature is conflict resolution and 
prevention as undertaken by the Security Council, the 
General Assembly and the good offices of the 
Secretary-General, as well as through United Nations 
peacekeeping efforts.  
 The second feature is strengthening of the 
capacity of the United Nations system to assist 
countries in the early phases of recovery following 
conflicts, or countries with very weak institutions. 
Here, the United Nations has a key role to play. We 
should help to build stronger bridges from 
peacekeeping and humanitarian assistance to 
peacebuilding, reconstruction and development. We 
should help to build up States and to ensure that weak 
States do not fall back into conflict or chaos. The 
Peacebuilding Commission will be essential in this 
regard.  
 Thirdly and finally, in the area of international 
norm-setting, where the United Nations has already 
shaped the international agenda for action, one of the 
goals should be to enhance the role played by the 
Organization in ensuring respect for human rights. As 
Members of the United Nations, we have taken on the 
shared responsibility of protecting those in the most 
vulnerable situations, not least children. 
 What is needed now is to follow through and to 
catalyse action. That is no small task, even for a strong 
United Nations. 
